Name: Commission Regulation (EC) No 1269/94 of 1 June 1994 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 6. 94 Official Journal of the European Communities No L 138/21 COMMISSION REGULATION (EC) No 1269/94 of 1 June 1994 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies securing onward or return freight in the countries concerned by the Caribbean Basin Initiative ; Whereas Regulation (EEC) No 2192/93 concerning the operative events for the agricultural conversion rates used in the wine sector and amending Regulation (EEC) No 377/93 specifies the agricultural conversion rates to be applied in order to convert the payments and securities provided for in connection with individual invitations to tender into national currency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1566/93 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 377/93 (4), as amended by Regulation (EEC) No 2192/93 (*), lays down detailed rules for the disposal of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, individual sales by invitation to tender should be opened for vinous alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian, Spanish and French intervention agencies ; Whereas individual sales by invitation to tender should be organized for the export of alcohol to certain third coun ­ tries for end use as motor fuel ; whereas these countries should be given an assurance of greater continuity of supply ; Whereas the invitations to tender opened by this Regula ­ tion relate to certain third countries where there is some guarantee that exports of vinous alcohol will not disturb their markets in alcohol and spirituous beverages ; whereas the amount of and detailed rules for the release of the performance security may be adapted accordingly ; Whereas sales should be organized separately for dispatch to certain countries in Central America and to Caribbean countries covered by the Caribbean Basin Initiative, in particular to take account of certain extra costs resulting from the difference in distance and the possibilites of Article 1 1 . Five individual sales by invitation to tender Nos 134/94 EC, 135/94 EC, 136/94 EC, 137/94 EC and 138/94 EC shall be held of a total quantity of 300 000 hi of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian, Spanish and French intervention agencies . The individual invitation to tender No 135/94 EC shall cover 100 000 hi of alcohol at 100 % vol . vol . Each of the individual invitations to tender Nos 134/94 EC, 136/94 EC, 137/94 EC and 138/94 EC shall cover 50 000 hi of alcohol at 100 % vol. 2. The alcohol offered for sale :  shall be for export to outside the European Commu ­ nity,  must be imported into and dehydrated in one of the following third countries :  St Christopher and Nevis,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica,  St Lucia,  St Vincent including the Northern Grenadines,  Barbados,  Trinidad and Tobago, (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 39. O OJ No L 346, 15. 12. 1988 , p. 7 . (4) OJ No L 43, 20. 2. 1993, p. 6. 0 OJ No L 196, 5. 8 . 1993, p. 19 . No L 138/22 Official Journal of the European Communities 2. 6. 94  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles : Curasao, Bonaire, St Eustace, Saba and the southern part of St Martin,  Guyana,  Virgin Islands of the United States,  must be used only as motor fuel . Article 2 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in the Annex hereto. Article 3 The sales shall take place in accordance with Regulation (EEC) No 377/93, and in particular Articles 10 to 18 and 30 to 38 thereof. However :  one half of the performance security shall be released by the intervention agency holding the alcohol on removal of the quantity concerned from the agency s stores when the successful tenderer furnishes proof that that quantity has been placed under customs supervision in the territory of one of the third coun ­ tries listed in Article 1 (2),  the remainder of the performance security shall be released in accordance with Article 34 (3) (b) of Regu ­ lation (EEC) No 377/93 . In addition, to be admissible, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination and used for that purpose. Tenders must also include a statement by the tenderer to the effect that he has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 1 (2) who has undertaken to dehydrate the alcohol awarded in one of these countries and to export it for use solely in the motor fuel sector. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1994. For the Commission Rene STEICHEN Member of the Commission 2. 6. 94 No L 138/23Official Journal of the European Communities ANNEX INDIVIDUAL INVITATION TO TENDER No 134/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN Tarancon B-l 24 945 35 and 36 Neutral alcohol Tarancon B-2 25 055 35 and 36 Neutral alcohol Total 50 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Spanish pesetas, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 1 (2) of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 50 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 134/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 17. 6 . 1994. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 1 34/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 and the final destination of the alcohol awarded, and the statement referring to the engagement of an operator for dehydration and use solely in the motor fuel sector provided for in Article 3 of this Regulation. No L 138/24 Official Journal of the European Communities 2. 6. 94 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SENPA, Beneficiencia 8, E-28004 Madrid (tel . : 347 65 00 ; telex : 23427 SENPA ; fax : 521 98 32). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol. IV. Award of contract At the same time as he provides evidence of the lodging of a performance security of ECU 20 per hectolitre of alcohol at 100 % vol, the successful tenderer will obtain a statement of award from the intervention agency concerned within 20 days of the date of receipt of the Commission's decision awarding the lot in question. 2. 6. 94 Official Journal of the European Communities No L 138/25 INDIVIDUAL INVITATION TO TENDER No 135/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY Bertolino SpA 8 000 35 Raw alcohol Bertolino SpA 5 000 36 Raw alcohol Bertolino SpA 10 000 39 Raw alcohol Enodistil SpA 12 500 39 Raw alcohol Gedis SpA 2 500 36 Raw alcohol Gedis SpA 7 500 39 Raw alcohol Vinum SpA 2 500 36 Raw alcohol Vinum SpA 2 500 39 Raw alcohol Kronion SRL 3 000 35 Raw alcohol Kronion SRL 3 000 39 Raw alcohol F. LLI Cipriani SpA 2 000 35 Raw alcohol Mazzari SpA 8 000 35 Raw alcohol Distercoop Scrl 7 500 39 Raw alcohol D'Auria SpA 10 000 39 Raw alcohol Villapana SpA 5 000 35 Raw alcohol Neri Sri 2 500 35 Raw alcohol Ca. Vi. Ro. Scrl 8 500 39 Raw alcohol Total 100 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Italian lire, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 1 (2) of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 100 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 1 20 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. No L 138/26 Official Journal of the European Communities 2. 6. 94 3. Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 135/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 17. 6. 1994. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 135/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 and the final destination of the alcohol awarded, and the statement referring to the engagement of an operator for dehydration and use solely in the motor fuel sector provided for in Article 3 of this Regu ­ lation. 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  AIMA, Via Palestre 81 , 1-00185 Roma (tel.: 47 49 91 ; telex : 62 03 31 , 62 02 52, 61 30 03 ; fax : 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol. IV. Award of contract At the same time as he provides evidence of the lodging of a performance security of ECU 20 per hectolitre of alcohol at 100 % vol, the successful tenderer will obtain a statement of award from the intervention agency concerned within 20 days of the date of receipt of the Commission's decision awarding the lot in question. 2. 6. 94 Official Journal of the European Communities No L 138/27 INDIVIDUAL INVITATION TO TENDER No 136/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN Tomelloso 2 9 409 39 Raw alcohol Tarancon A-9 24 731 35 + 36 Neutral alcohol Tarancon B-5 1 577 35 + 36 Neutral alcohol Tarancon C-2 14 283 35 + 36 Neutral alcohol Total 50 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Spanish pesetas, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II. Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 1 (2) of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 50 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 1 20 building of the Commission of the European Communi ­ ties, 130 rue de la Loi , B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 136/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 17. 6 . 1994. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 1 36/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 and the final destination of the alcohol awarded, and the statement referring to the engagement of an operator for dehydration and use solely in the motor fuel sector provided for in Article 3 of this Regu ­ lation . No L 138/28 Official Journal of the European Communities 2. 6. 94 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SENPA, Beneficiencia 8, E-28004 Madrid (tel . : 347 65 00 ; telex : 23427 SENPA ; fax : 521 98 32). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100% vol . IV. Award of contract At the same time as he provides evidence of the lodging of a performance security of ECU 20 per hectolitre of alcohol at 100 % vol, the successful tenderer will obtain a statement of award from the intervention agency concerned within 20 days of the date of receipt of the Commission's decision awarding the lot in question . 2. 6. 94 Official Journal of the European Communities No L 138/29 INDIVIDUAL INVITATION TO TENDER No 137/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol FRANCE Longuefuye 9 011 35 Raw alcohol 4- 92 ° 53200-Longuefuye 20 652 35 Raw alcohol + 92 ° 9 972 35 Raw alcohol + 92 ° 10 365 35 Raw alcohol -I- 92 ° Total 50 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in French francs, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 1 (2) of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 50 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 137/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 17. 6. 1994. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 137/94 (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100% vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 and the final destination of the alcohol awarded, and the statement referring to the engagement of an operator for dehydration and use solely in the motor fuel sector provided for in Article 3 of this Regu ­ lation. 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SAV, par dÃ ©lÃ ©gation de 1 Onivins, zone industrielle, avenue de la BallastiÃ ¨re , boÃ ®te postale 231 , F-33505 Libourne Cedex (tÃ ©l . : 57 51 03 03 ; tÃ ©lex : 572 025 ; tÃ ©lÃ ©copie : 57 25 07 25). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol . IV. Award of contract At the same time as he provides evidence of the lodging of a performance security of ECU 20 per hectolitre of alcohol at 100 % vol , the successful tenderer will obtain a statement of award from the intervention agency concerned within 20 days of the date of receipt of the Commission's decision awarding the lot in question. No L 138/30 Official Journal of the European Communities 2. 6. 94 INDIVIDUAL INVITATION TO TENDER No 138/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol FRANCE Provence Mazout 16 800 35 Raw alcohol + 92 ° 43, avenue Georges ­ Brassens 13230 Port-Saint ­ Louis-du-Rh6ne Provence Mazout 30 630 35 Raw alcohol + 92 ° 43, avenue Georges ­ Brassens 13230 Port-Saint ­ Louis-du-Rhone Verniers 2 570 35 Raw alcohol 4- 92 ° Route de Cuxac 11100 Narbonne Total 50 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in French francs, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II. Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 1 (2) of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 50 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 1 20 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m . and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 138/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 17. 6 . 1994. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 138/94/EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 and the final destination of the alcohol awarded, and the statement referring to the engagement of an operator for dehydration and use solely in the motor fuel sector provided for in Article 3 of this Regu ­ lation . , 2. 6. 94 Official Journal of the European Communities No L 138/31 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SAV par dÃ ©lÃ ©gation de 1 Onivins, zone industrielle, avenue de la BallastiÃ ¨re, boÃ ®te postale 231 , F-33505 Libourne Cedex (tÃ ©l . : 57 51 03 03 ; tÃ ©lex : 572 025 ; tÃ ©lÃ ©copie : 57 25 07 25). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol . IV. Award of contract At the same time as he provides evidence of the lodging of a performance security of ECU 20 per hectolitre of alcohol at 100 % vol , the successful tenderer will obtain a statement of award from the intervention agency concerned within 20 days of the date of receipt of the Commission's decision awarding the lot in question .